Case 6:18-cr-00016-RWS-KNM Document 193 Filed 11/02/18 Page 1 of 3 PageID #: 2131



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
  v.                                                 §      No. 6:18-CR-16
                                                     §      (Judge RWS/KNM)
  HEON JONG YOO                                      §
      a/k/a “HANK YOO”                               §

                              GOVERNMENT’S RESPONSE TO
                            DEFENDANT’S UPDATE TO MOTION
                              TO STRIKE SEARCH WARRANT

          The United States of America submits this response to defendant Heon Jong Yoo’s

  Update to his Motion to Strike the Search Warrant, respectfully showing as follows:

          In his “update,” Yoo alleges that supplemental discovery disclosed by the

  government somehow renders the search warrant issued on April 6, 2018, invalid. He

  identifies six items:

              • Reports from the Bureau of Alcohol, Tobacco, Firearms, and Explosives

                  regarding early stages of the investigation – The substance of these reports

                  was contained in the affidavit supporting the criminal complaint as well as

                  the affidavit supporting the application for the search warrant. The

                  government previously disclosed copies of these affidavits to the defendant.

              • Evidence Control Log identifying items seized during execution of the

                  search warrant – A list of these same items as well as photographs

                  depicting the items were previously disclosed to the defendant.


  Government’s Response
  to Defendant’s Update to Motion to
  Strike the Search Warrant – Page 1
Case 6:18-cr-00016-RWS-KNM Document 193 Filed 11/02/18 Page 2 of 3 PageID #: 2132



              • Reports from the interview of a third-party who is not a witness in this case.

          Such documents do nothing to undermine the validity of the affidavit offered in

  support of the search warrant for Yoo’s apartment and vehicle. The affidavit is presumed

  valid. Franks v. Delaware, 438 U.S. 154, 171 (1978). It was sufficiently particular. See

  United States v. Beaumont, 972 F.2d 553, 560 (5th Cir. 1992). The defendant’s motion

  should be denied.

                                                    JOSEPH D. BROWN
                                                    UNITED STATES ATTORNEY


                                                    /s/ L. Frank Coan, Jr.
                                                    L. Frank Coan, Jr.
                                                    Assistant United States Attorney
                                                    Bar No. 170966 (Georgia)
                                                    110 N. College, Suite 700
                                                    Tyler, Texas 75702
                                                    (903) 590-1400
                                                    (903) 590-1439 Fax




  Government’s Response
  to Defendant’s Update to Motion to
  Strike the Search Warrant – Page 2
Case 6:18-cr-00016-RWS-KNM Document 193 Filed 11/02/18 Page 3 of 3 PageID #: 2133



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
  v.                                                §      No. 6:18-CR-16
                                                    §      (Judge RWS/KNM)
  HEON JONG YOO                                     §
      a/k/a “HANK YOO”                              §

                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of this pleading was served on the defendant via U.S.

  mail on this the 2nd day of November, 2018.


                                             /s/ L. Frank Coan, Jr.
                                             L. Frank Coan, Jr.




  Government’s Response
  to Defendant’s Update to Motion to
  Strike the Search Warrant – Page 3
